Matter of Sincere L. (Romone L.) (2020 NY Slip Op 03083)





Matter of Sincere L. (Romone L.)


2020 NY Slip Op 03083


Decided on May 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2020

Renwick, J.P., Richter, Manzanet-Daniels, Singh, Moulton, JJ.


11578 -20092/17

[*1]In re Sincere L., A Child under Eighteen Years of Age, etc. Romone L., Respondent-Appellant, Administration for Children Services, Petitioner-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.

Order, Family Court, Bronx County (Fiordaliza A. Rodriguez, J.), entered on or about December 5, 2018, which, after a hearing, found that respondent father neglected the subject child, unanimously affirmed, without costs.
The finding of neglect is supported by a preponderance of the evidence (see Family Court Act § 1046[b]; § 1012[f]). The record shows that during an altercation the father punched the mother in the face while the child was present (see e.g. Matter of Jermaine K.R., 176 AD3d 648 [1st Dept 2019]; Matter of O'Ryan Elizah H. [Kairo E.], 171 AD3d 429 [1st Dept 2019]). There exists no basis to disturb the court's credibility determinations (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2020
CLERK